
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1777
		IN THE HOUSE OF REPRESENTATIVES
		
			December 17, 2010
			Mr. Murphy of
			 Connecticut (for himself, Mr. Scott of
			 Virginia, Mr. Davis of
			 Illinois, Mr. Cohen,
			 Mr. Serrano,
			 Ms. Wasserman Schultz,
			 Ms. Shea-Porter,
			 Mr. Yarmuth,
			 Mrs. Maloney,
			 Mr. Hinojosa,
			 Ms. Clarke,
			 Mr. Hastings of Florida,
			 Mr. Grijalva,
			 Mr. Payne,
			 Ms. Moore of Wisconsin,
			 Mr. Himes,
			 Mr. Thompson of Mississippi,
			 Ms. Lee of California,
			 Mr. Ortiz,
			 Mr. Filner,
			 Ms. Chu, Mr. Fattah, and Mrs.
			 McCarthy of New York) submitted the following resolution; which was
			 referred to the Committee on Education and
			 Labor
		
		RESOLUTION
		Raising awareness of school pushout and
		  promoting dignity in schools.
	
	
		Whereas 1,300,000 students leave high school prior to
			 graduating each year in the United States, depriving such students of reaching
			 their full potential and rendering them without meaningful access or
			 opportunity to thrive socially, politically, or economically;
		Whereas millions of students attend public schools
			 characterized by conditions that harm education, including corporal punishment,
			 low academic expectations, overcrowded and unwelcoming school environments,
			 overemphasis on high stakes testing without appropriate academic or fiscal
			 support and that limits the ability to focus on the whole child, lack of
			 parent, student, and community participation in school decisionmaking, poor or
			 limited teacher training and support, inadequate screening and instruction of
			 students with disabilities, and racial and socioeconomic isolation;
		Whereas these practices disengage students from learning
			 and remove them from the classroom, furthering a national crisis that is more
			 accurately described as push out, as opposed to drop
			 out, as children and youth are effectively pushed out of school;
		Whereas school pushout impacts all students, but
			 disproportionately impacts historically disenfranchised youth, including
			 students of color, students from low-income families, students with
			 developmental, physical, emotional, and mental disabilities, students who are
			 lesbian, gay, bisexual, and transgendered, English language learners, youth in
			 State facilities and foster care, pregnant and parenting teens, and students in
			 the juvenile justice system and alternative schools;
		Whereas school pushout is dangerously evident in the
			 quickly growing rates of suspension, expulsion, and school arrests under
			 zero tolerance discipline policies employed in many of our
			 Nation’s schools;
		Whereas rather than improve school safety, the American
			 Psychological Association has found that suspension and expulsion negatively
			 impact school-wide achievement and increase the risk that excluded students
			 fall behind academically, become alienated from school, drop out, and become
			 involved in the juvenile and criminal justice systems;
		Whereas according to the Secretary of Education, over
			 3,300,000 students are suspended and over 100,000 students are expelled at
			 least once each school year, often for actions that do not merit
			 exclusion;
		Whereas a first-time arrest doubles the odds of dropout,
			 and hundreds of thousands of students are being arrested in schools, often for
			 incidents once considered youthful misbehavior to be handled by school
			 disciplinarians;
		Whereas thousands of public schools are adopting proven
			 and promising approaches to preventive and positive classroom behavior
			 management and school discipline such as school-wide positive behavioral
			 interventions and supports (PBIS) and restorative practices, and are witnessing
			 positive results, including a reduction of disciplinary incidents, for students
			 and teachers alike;
		Whereas local educational agencies in the Southeast are
			 collaborating with juvenile courts, law enforcement, mental health agencies,
			 and community organizations to reduce unnecessary school-based arrests through
			 school offense protocols, and the graduation rate of one local
			 educational agency in Georgia climbed by 20 percent after adopting its
			 protocol; and
		Whereas there are proven approaches to improving parent
			 engagement with schools, and the positive impact that school-based efforts to
			 engage parents can have is most profound for students from low-income families
			 and is critical for closing the achievement gap: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)promotes a
			 heightened awareness on the part of educators and the general public about the
			 spectrum of policies and practices that lead to school pushout;
			(2)commits to working
			 to reduce or eliminate school suspensions (especially out-of-school
			 suspensions), expulsions, arrests, corporal punishment, and placements in
			 disciplinary alternative schools by partnering with States, local education
			 agencies, and schools to adopt and implement evidence-based and promising
			 approaches to improve student engagement and school safety, and recognizes the
			 need for effective technical assistance as well as flexibility in supporting
			 the accurate and durable implementation of these practices;
			(3)understands that
			 proper behavior is not implicit but should be taught explicitly starting from
			 an early age and practiced, supervised, and recognized throughout the
			 pre-kindergarten through graduation school experience;
			(4)acknowledges that
			 educators and school leaders need effective, efficient, and relevant continuous
			 professional development, training, and support to effectively teach,
			 encourage, and sustain those social skills and behaviors that characterize
			 effective teaching and learning environments for students of all
			 backgrounds;
			(5)recognizes—
				(A)the need to
			 streamline and enhance school climate and disciplinary data collection;
			 and
				(B)that such data
			 should be used in analyzing and revising school discipline policies, behavioral
			 practices, and systems to produce better outcomes for students and teachers;
			 and
				(6)supports community
			 collaborations and meaningful parental involvement to ensure that schools are
			 safe, respectful, responsible, and effective teaching and learning environments
			 that reduce—
				(A)the likelihood of
			 violent school behavior; and
				(B)the use of
			 reactive, compliance, and punishment-oriented school policies and
			 practices.
				
